DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 12
Cancelled: 4 and 17
Added: None
Therefore, claims 1-3, 5-16 and 18-19 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/08/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different elements of Cho. The substrate (SUB) in figures 6 and 7 of Cho is cited to teach the limitation “a protective layer”. In combination, the optical layer 106 of Chen (Fig. 10) would be formed over the organic layer OL of Cho (Fig. 4) and the electrodes would be formed directly over the optical layer 106 of . 
    PNG
    media_image1.png
    211
    477
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0306474 A1, hereinafter “Cho”) in view of Chen et al. (US 2015/0022739 A1, hereinafter “Chen”) and Yu et al. (US 2017/0139256 A1, hereinafter “Yu”).

As to claim 1, Cho discloses (Fig. 5) a film touch sensor (TS; Para. 0034) comprising: 
a separation layer (OL) comprising a polymer organic film (Para. 0038, 0055, acrylic organic materials are organic polymers) which is capable of being peeled-off from a carrier substrate (MS); 
a first protective layer (Fig. 6-7 element SUB) that is an organic insulation layer formed on the separation layer (OL; Para. 0035, organic substrate include polymers that are insulators) 

a base film (Fig. 5 element SL) disposed on the conductive layer or under the separation layer (OP).   
Cho does not disclose a capping layer formed on an entire top surface of the first protective layer, the capping layer including SiOxNy where 0≤x≤4 and y=4-x; and
a conductive pattern layer formed directly on a top surface of the capping layer, the conductive pattern layer being physically and electrically separated from the first protective layer with the capping layer interposed therebetween.
However, Chen (Fig. 10) a capping layer (106) formed on an entire top surface of the first protective layer (102; Para. 0031), the capping layer including SiOxNy (Para. 0034); and
a conductive pattern layer (104) formed directly on a top surface of the capping layer (106), the conductive pattern layer (104) being physically and electrically separated from the first protective layer (102) with the capping layer (106) interposed therebetween (Para. 0043, the layer 106 functions as an insulation layer).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to form the electrodes on the silicon oxynitride layer as taught by Chen. The motivation would have been to reduce the color differences between light penetrating through the electrode pattern and light penetrating through the gaps (Chen; Para. 0034). In combination, Cho and Chen would teach a carrier substrate, a protective layer and a capping layer for the above discussed reasons. 
Furthermore, Yu teaches SiOxNy where 0≤x≤4 and y=4-x (Para. 0070, overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yu and Cho/Chen. The motivation would have been to reduce the resistance (Yu; Para. 0070). 
As to claim 2, Yu teaches the film touch sensor of claim 1, wherein, in the SiOxNy, x and y have a relation of 0<x<4 and y=4-x (Para. 0070, overlaps the claimed range). 

 	As to claim 5, Cho discloses the film touch sensor of claim 1, wherein the conductive pattern layer is formed of at least one material selected from the group consisting of a metal oxide, a metal, a metal nanowire, a carbon-based material, and a conductive polymer (Para. 0044). 

 	As to claim 6, Cho discloses the film touch sensor of claim 1, wherein the conductive pattern layer is formed of indium tin oxide (ITO) (Para. 0044). 
 
As to claim 7, Cho does not disclose the film touch sensor of claim 1, wherein the conductive pattern layer has a thickness ranging from 100 to 500 Å.
However, Chen discloses the film touch sensor of claim 1, wherein the conductive pattern layer has a thickness ranging from 100 to 500 Å (Fig. 5 element 124; Para. 0114, 15-80 nm which is equal to 150 -800 Å). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to use a thin conductive layer in the device disclosed by Cho. The motivation would have been to reduce the overall thickness of the device. 

As to claim 8, Cho does not disclose the film touch sensor of claim 1, further comprising a second protective layer disposed on the capping layer on which the conductive pattern layer is formed. 
Chen (Fig. 10) teaches the film touch sensor of claim 1, further comprising a second protective layer (302) disposed on the capping layer (106) on which the conductive pattern layer (104) is formed (Para. 0046). 


As to claim 9, Cho discloses the film touch sensor of claim 1, wherein the base film is a polarizer or a transparent film (Para. 0055). 
 
As to claim 10, Cho discloses a touch panel comprising the film touch sensor of claim 1 (Fig. 1). 

 	As to claim 11, Cho discloses an image display device comprising the touch panel of claim 10 (Fig. 9 element DP; Para. 0067). 

 	As to claim 12, Cho (Fig. 4) discloses a method for fabricating a film touch sensor (TS), the method comprising:
forming a separation layer (OL) comprising an organic polymer (Para. 0038) on a carrier substrate (SL);  
forming a first protective layer (Figs. 6-7 element SUB) comprising an organic insulation layer on the separation layer (OL; Para. 0035, organic substrate include polymers that are insulators);
forming a conductive pattern layer (Fig. 4 element TP1), the conductive pattern layer including a conductive metal oxide (Para. 0044); and 
peeling-off the carrier substrate (Fig. 5 element SL) from the separation layer (OL; Para. 0058).
Cho does not disclose forming a capping layer including SiOxNy where 0 ≤ x ≤ 4 and y = 4-x, on an entire top surface of the first protective layer;  
forming a conductive pattern layer directly on a top surface of the capping layer, 
and electrically separated from the first protective layer with the capping layer interposed therebetween. 
However, Chen (Fig. 10) teaches forming a capping layer (106) including SiOxNy (Para. 0034), on an entire top surface of the first protective layer (102; Para. 0031); and
forming a conductive pattern layer (104) directly on a top surface of the capping layer (106), 
wherein the first protective layer (102) interposed between the separation layer and the capping layer (106) so that the conductive pattern layer (104) is physically and electrically separated from the first protective layer (102) with the capping layer (106) interposed therebetween.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to form the electrodes on the silicon oxynitride layer as taught by Chen. The motivation would have been to reduce the color differences between light penetrating through the electrode pattern and light penetrating through the gaps (Chen; Para. 0034). In combination, Cho and Chen would teach a carrier substrate, a protective layer and a capping layer for the above discussed reasons. 
Furthermore, Yu teaches SiOxNy where 0≤x≤4 and y=4-x (Para. 0070, overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yu and Cho/Chen. The motivation would have been to reduce the resistance (Yu; Para. 0070). 

As to claim 13, Cho does not disclose the method of claim 12, further comprising adhering a base film to the conductive pattern layer.
However, Chen (Fig. 18) teaches the method of claim 12, further comprising adhering a base film (1104) to the conductive pattern layer (104). 

 
As to claim 14, Cho discloses the method of claim 12, further comprising adhering a base film (Fig. 6 element SUB) to a surface of the separation layer (OL) from which the carrier substrate is peeled-off (Fig. 7 element SL).

As to claim 15, Yu teaches the method of claim 12, wherein, in the SiOxNy, x and y have a relation of 0<x<4 and y=4-x (Para. 0070, overlaps the claimed range). 

As to claim 16, Cho discloses the method of claim 12, wherein the capping layer is formed by a deposition method (Para. 0056). 

As to claim 18, Cho does not disclose the method of claim 12, further comprising forming a second protective layer on the capping layer on which the conductive pattern layer is formed.
Chen (Fig. 10) teaches the method of claim 12, further comprising forming a second protective layer (302) on the capping layer (106) on which the conductive pattern layer (104) is formed (Para. 0046). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to add an insulating layer above the conductive layer in the device disclosed by Cho. The motivation would have been to protect the electrode patterns (Chen; Para. 0044).

As to claim 19, Cho (Fig. 13) discloses the method of claim 12, further comprising adhering a base film (DP) to the conductive pattern layer or the separation layer (OL) using an adhesive agent (Para. 0071).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, Chen and Yu as applied to claim 1 above, and further in view of Gronwald et al. (US 2014/0272565 A1, hereinafter “Gronwald”).

As to claim 3, Cho does not disclose the film touch sensor of claim 1, wherein the polymer organic film is formed of a polymer selected from the group consisting of polyimide-based polymer, polyvinyl alcohol-based polymer, polyamic acid-based polymer, polyamide-based polymer, polyethylene-based polymer, polystyrene-based polymer, polynorbornene-based polymer, phenyl maleimide copolymer, polyazobenzene-based polymer, polyphenylene phthalamide-based polymer, polyester-based polymer, polymethyl methacrylate-based polymer, coumarin-based polymer, phthalimidine-based polymer, chalcone-based polymer, and aromatic acetylene-based polymer. 
However, Gronwald teaches the film touch sensor of claim 1, wherein the polymer organic film is formed of a polymer selected from the group consisting of polyimide-based polymer, polyvinyl alcohol-based polymer, polyamic acid-based polymer, polyamide-based polymer, polyethylene-based polymer, polystyrene-based polymer, polynorbornene-based polymer, phenyl maleimide copolymer,
polyazobenzene-based polymer, polyphenylene phthalamide-based polymer, polyester-based polymer,
polymethyl methacrylate-based polymer, coumarin-based polymer, phthalimidine-based polymer, 
chalcone-based polymer, and aromatic acetylene-based polymer (Para. 0075). 
.  

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Safont Sempere et al. (US 2014/0272594 A1) also discloses a protective layer (Fig. 3). 
Hubert et al. (US 2007/0134459 A1) discloses an intermediate layer (Fig. 5 element 164).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625